Order, Supreme Court, New York County entered on May 1, 1972, granting plaintiffs’ motion for a preliminary injunction and denying defendants’ motion to dismiss the complaint, unanimously affirmed, without costs and without disbursements. Special Term issued the pendente lite injunction on January 17, 1972. Its function was to prevent the immediate destruction of a row of townhouses in the Mount Morris Park District in Harlem which have been designated as historic landmarks by the Landmarks Preservation Commission. Of course, if the houses are demolished, the plaintiffs and the community will suffer irreparable injury. On the other hand, continuation of the injunction until the trial will not harm defendantsr appellants. We note that a period of almost two years has elapsed from the date of the issuance of the injunction. The case was not moved for trial, por was the appeal diligently prosecuted. On balancing the equities, we have' *553concluded that the status quo should be maintained and that the final decision on the merits should await a full trial of the issues of law and fact. Concur — Markewich, J. P., Nunez, Kupferman, Lane and Steuer, JJ. [69 Misc 2d 127.]